DETAILED ACTION
This office action is in response to Preliminary Amendment filed on Jan. 11, 2021.
Claims 1-11 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 1 uses a generic placeholder a controller configured to, and configured to couple with functional language “output firmware update data” and a transmitter configured to couple with functional language “generate an optical signal” without reciting sufficient structure to achieve the above functions. Claim 3 uses a generic placeholder a receiver configured to, and configured to couple with functional language “output firmware identification information” without reciting sufficient structure to achieve the function. Claim 8 uses a generic placeholder a receiver configured to, and configured to couple with functional language “receive an optical signal” and a controller configured to couple with functional language “receive the firmware data” without reciting sufficient structure to achieve the above functions. Also, claim 9 uses a generic placeholder a transmitter configured to, and configured to couple with functional language “transmit firmware identification information” without reciting sufficient structure to achieve the function
Claims 3-7 and 9-11 depended upon claims 1 and 8 respectively do not recite sufficient structure to perform the function and therefore claims 3-7 and 9-11 are also being interpreted under 35 U.S.C. 112(f).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekkizogloy et al. (US Pub. No. 20060093367 A1 hereinafter “Ekkizogloy”)
Per claim 1
Ekkizogloy discloses
An optical transceiver comprising:
a controller configured to output firmware update data for updating firmware of another optical transceiver connected to the optical transceiver through an optical cable ([0009] “the principles of the present invention, which relate to an optical transceiver configured to receive firmware updates using its optical link.”)
This element is interpreted under 35 U.S.C. 112(f) as a controller performs various controls and processes for transmitting data described in paragraph [0053] of the specification.
a transmitter configured to generate an optical signal by superposing input payload data ([0007] “such optical transceivers typically include a driver (e.g., referred to as a "laser driver" when used to drive a laser signal) configured to control the operation of the optical transmitter in response to various control inputs.  The optical transceiver also generally includes an amplifier (e.g., often referred to as a "post-amplifier") configured to perform various operations with respect to certain parameters of a data signal received by the optical receiver.”)
This element is interpreted under 35 U.S.C. 112(f) as a transmitter convert to convert the input payload data and/or the first auxiliary management data into an optical signal described in paragraph [0059] of the specification. 
the firmware update data, and to transmit the optical signal to the other optical transceiver ([0010] “The optical transceiver receives an optical signal containing firmware from a source such as another optical transceiver, a host computing system, or a separate programming unit.”), 
wherein a first communication channel corresponding to the payload data and a second communication channel corresponding to the firmware update data are different from each other ([0011] “the process removes the need to exclusively use an electrical link between the optical transceiver and a host computing system for firmware updates.” [this electrical link (i.e. communication channel) for firmware updates] Ekkizogloy Further discloses in [0040] “transceiver 100 receives an optical signal over fiber 110A that is double modulated to contain a high-speed communication signal [a first communication channel] and a lower frequency out-of-band signal [a second communication channel] containing update firmware.”)

Per claim 8
Ekkizogloy discloses
An optical transceiver comprising:
a receiver configured to receive an optical signal in which payload data and firmware update data are superposed with each other from another optical transceiver connected to the receiver through an optical cable ([0009] “the principles of the present invention, which relate to an optical transceiver configured to receive firmware updates using its optical link.” & [0010] “The optical transceiver receives an optical signal containing firmware from a source such as another optical transceiver, a host computing system, or a separate programming unit.”)
This element is interpreted under 35 U.S.C. 112(f) as a receiver to receive an optical signal described in paragraph [0065] of the specification.
a controller configured to receive the firmware update data from the optical signal and control a firmware update using the firmware update data, wherein the payload data is received through a first communication channel, and the firmware update data is received through a second communication channel [0040] “transceiver 100 receives an optical signal over fiber 110A that is double modulated to contain a high-speed communication signal [a first communication channel] and a lower frequency out-of-band signal [a second communication channel] containing update firmware.”)
This element is interpreted under 35 U.S.C. 112(f) as a controller performs various controls and processes for transmitting data described in paragraph [0053] of the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Ekkizogloy, and in view of Griffioen et al. (US Pub. No. 20020188934 A1 hereinafter “Griffioen”)
Per claim 2
The rejection of claim 1 is incorporated
Ekkizogloy discloses
the transmitter generates an optical signal by superposing the input payload data ([0007] “such optical transceivers typically include a driver (e.g., referred to as a "laser driver" when used to drive a laser signal) configured to control the operation of the optical transmitter in response to various control inputs.  The optical transceiver also generally includes an amplifier (e.g., often referred to as a "post-amplifier") configured to perform various operations with respect to certain parameters of a data signal received by the optical receiver.”) and the firmware request, and transmits the optical signal to the other optical transceiver ([0010] “The optical transceiver receives an optical signal containing firmware from a source such as another optical transceiver, a host computing system, or a separate programming unit.”), 
wherein the firmware request is transmitted to the other optical transceiver through the second communication channel [0040] “transceiver 100 receives an optical signal over fiber 110A that is double modulated to contain a high-speed communication signal [a first communication channel] and a lower frequency out-of-band signal [a second communication channel] containing update firmware.”).
Ekkizogloy does not disclose firmware identification information and wherein the controller transmits a firmware identification information request for determining whether the firmware needs to be updated to the transmitter.
But Griffioen discloses
the controller transmits a firmware identification information request for determining whether the firmware needs to be updated to the transmitter ([0017] “Upon power up of a controller for the third party hardware, the controller requests third party identification information and the existing firmware version number concerning the third party optical controller.  This returned information is then used to determine if a firmware upgrade is required.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Griffioen including the controller transmits a firmware identification 

Per claim 3
The rejection of claim 1 is incorporated
Ekkizogloy discloses
a receiver configured to output firmware received through the second communication channel from the other optical transceiver to the controller in response to the firmware  request ([0010] “The optical transceiver receives an optical signal containing firmware from a source such as another optical transceiver, a host computing system, or a separate programming unit.”)
This element is interpreted under 35 U.S.C. 112(f) as a receiver to output firmware identification information described in paragraph [0014] of the specification.
Ekkizogloy does not disclose firmware identification information and wherein the controller outputs the firmware identification information to a main controller such that the main controller of an optical communication device to which the optical transceiver is connected compares the firmware identification information with previously stored information to determine whether the update is required.
But Griffioen discloses
the controller outputs the firmware identification information to a main controller such that the main controller of an optical communication device to which the optical transceiver is connected compares the firmware identification information with “utilizing the identification information to obtain a stored firmware version indicator for the third party hardware; comparing the received firmware version indicator with the stored firmware version indicator; and if the received firmware version indicator differs from the stored firmware version indicator, retrieving upgrade firmware for upgrading the existing firmware from a remote location.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Griffioen including the controller outputs the firmware identification information to a main controller such that the main controller of an optical communication device to which the optical transceiver is connected compares the firmware identification information with previously stored information to determine whether the update is required in order to provide an improved method and system for upgrading existing firmware on third party hardware.

Per claim 9
The rejection of claim 8 is incorporated
Ekkizogloy discloses
the other optical transceiver through the second communication channel ([abstract] “The optical transceiver receives an optical signal over the optical link containing the update firmware.” & [0011] “the process removes the need to exclusively use an electrical link between the optical transceiver and a host computing system for firmware updates.”)

But Griffioen discloses
a transmitter configured to transmit firmware identification information, wherein the firmware identification information is read from a memory by the controller in response to a firmware identification information request received through the receiver ([0007] “receiving a reply from the third party hardware with the identification information and the existing firmware version indicator; sending the identification information and the existing firmware version indicator addressed to an address”)
This element is interpreted under 35 U.S.C. 112(f) as a transmitter to transmit firmware identification information described in paragraph [0014] of the specification.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Griffioen including a transmitter configured to transmit firmware identification information, wherein the firmware identification information is read from a memory by the controller in response to a firmware identification information request received through the receiver in order to provide an improved method and system for upgrading existing firmware on third party hardware.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Ekkizogloy, and in view of Urban et al. (US Pub. No. 20200136722 A1 hereinafter “Urban”)

The rejection of claim 1 is incorporated
Ekkizogloy does not disclose
wherein the second communication channel is an auxiliary management and control channel (AMCC).
But Urban discloses
the second communication channel is an auxiliary management and control channel (AMCC) ([0011] “The transceiver apparatus comprises a time interleaving module for time interleaving a test signal with an auxiliary management and control channel, AMCC, signal to form a time-interleaved signal.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Urban including the second communication channel is an auxiliary management and control channel (AMCC) in order to provide a AMCC not only it has been proven feasible for various proposed digital fronthaul solutions but also adopted to the Radio-over-fiber technologies.

Per claim 10
The rejection of claim 8 is incorporated
Ekkizogloy does not disclose
wherein the second communication channel is an auxiliary management and control channel (AMCC).
But Urban discloses
the second communication channel is an auxiliary management and control channel (AMCC) ([0011] “The transceiver apparatus comprises a time interleaving module for time interleaving a test signal with an auxiliary management and control channel, AMCC, signal to form a time-interleaved signal.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Urban including the second communication channel is an auxiliary management and control channel (AMCC) in order to provide a AMCC not only it has been proven feasible for various proposed digital fronthaul solutions but also adopted to the Radio-over-fiber technologies.

Claims 5, 6, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Ekkizogloy, and in view of Kumar et al. (US Patent No. 10,313,850 B2 hereinafter “Kumar”)
Per claim 5
The rejection of claim 1 is incorporated
Ekkizogloy discloses
control of the other optical transceiver through the second communication channel ([0010] “The optical transceiver receives an optical signal containing firmware from a source such as another optical transceiver, a host computing system, or a separate programming unit.”)
But Ekkizogloy does not disclose
the firmware update data is transmitted in a time division manner together with data for management.

the firmware update data is transmitted in a time division manner together with data for management (col.3 lines 38-40 “the system devices disclosed herein can use time division multiplexing so that the firmware data is received or sent within predefined time frames.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Kumar including the firmware update data is transmitted in a time division manner together with data for management in order to provide a capable of full duplex communication system devices can both receive the firmware data of the firmware upgrade from other devices and send the firmware data of the firmware upgrade to other system devices.

Per claim 6
The rejection of claim 1 is incorporated
Ekkizogloy discloses
control of the other optical transceiver through the second communication channel ([0010] “The optical transceiver receives an optical signal containing firmware from a source such as another optical transceiver, a host computing system, or a separate programming unit.”)
But Ekkizogloy does not disclose
the firmware update data is transmitted simultaneously with data for management.
However, Kumar discloses
the firmware update data is transmitted simultaneously with data for management (col.3 lines 10-13 “the system devices can receive multiple parts or chunks of the firmware upgrade from different devices simultaneously.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Kumar including the firmware update data is transmitted simultaneously with data for management in order to achieving parallelization in the firmware upgrade, avoiding CPU loading, and reducing the overall time to upgrade all of the system devices.

Per claim 7
The rejection of claim 1 is incorporated
Ekkizogloy discloses
the transmitter generates the optical signal by superposing the input payload data ([0007] “such optical transceivers typically include a driver (e.g., referred to as a "laser driver" when used to drive a laser signal) configured to control the operation of the optical transmitter in response to various control inputs.  The optical transceiver also generally includes an amplifier (e.g., often referred to as a "post-amplifier") configured to perform various operations with respect to certain parameters of a data signal received by the optical receiver.”)
Ekkizogloy does not disclose pieces of divided data and the controller outputs some pieces of divided data among a plurality of pieces of divided data obtained by dividing the firmware update data.
But Kumar discloses
the controller outputs some pieces of divided data among a plurality of pieces of divided data obtained by dividing the firmware update data (col.3 14-15 “the firmware data of the firmware upgrade can be divided into multiple parts, PART-1, PART-2 .  . . PART-N.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Kumar including the firmware update data is transmitted simultaneously with data for management in order to provide a method for the system devices can be upgraded and can request and receive the firmware data from multiple devices, thereby reducing the overall time to upgrade the system devices.

Per claim 11
The rejection of claim 8 is incorporated
Ekkizogloy discloses
data received through at least one other optical transceiver from an optical communication device to which the optical transceiver is connected ([0010] “The optical transceiver receives an optical signal containing firmware from a source such as another optical transceiver, a host computing system, or a separate programming unit.”)
But Ekkizogloy does not disclose
wherein the controller, when some pieces of divided data among a plurality of pieces of divided data obtained by dividing the firmware update data is received, controls the firmware update by receiving remaining divided data
However, Kumar discloses
the controller, when some pieces of divided data among a plurality of pieces of divided data obtained by dividing the firmware update data is received, controls the firmware update by receiving remaining divided data (col.2 line 65-col.3 line 6 “When a first of the system devices has received a portion of the firmware data, for example, all of the firmware upgrade or a first part or chunk of the firmware upgrade, the first of the system devices can seed that portion of the firmware data to other ones of the system devices.  Accordingly, in some embodiments, a second of the system devices can receive some or all of the firmware upgrade [respond to remaining divided data received from an communication device] from the gateway device or from the first of the system devices.” & col.3 14-15 “the firmware data of the firmware upgrade can be divided into multiple parts, PART-1, PART-2 .  . . PART-N.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ekkizogloy and teaching of Kumar including the controller, when some pieces of divided data among a plurality of pieces of divided data obtained by dividing the firmware update data is received, controls the firmware update by receiving remaining divided data in order to provide a method for the system devices can be upgraded and can request and receive the firmware data from multiple devices, thereby reducing the overall time to upgrade the system devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191